DETAILED ACTION
This is an allowance of all claims filed on 01/28/2021. Claims 1-20 are pending. Claims 1, 5, 7-8, 10, 13-14 and 20 have been amended. Claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 recites the following limitation: “allocating a plurality of erase blocks of heterogeneous erase block sizes to a RAID stripe, to form a pattern having the heterogeneous erase block sizes in the RAID stripe such that erase blocks from differing flash storage devices are in differing columns in the RAID stripe;”
Closest prior art on record Fitzpatrick [US 2015/0043277] appears to teach flash storage device management where erase block sizes are dynamic, the erase blocks are organized in RAID and data is stored in those erase blocks.
Prior art SAITO [US 2017/0010944] appears to teach stop writing data in a RAID stripe when remaining capacity of that stripe is less than a threshold. 
However, the prior arts on record alone or in combination do not appear to teach forming a tile pattern of heterogeneous erase block sizes in a RAID stripe, the tile pattern comprises a plurality column, the erase block of a single column comes from same storage device and erase blocks of different column are from different storage device. Based on this appeared novelty, Claim 1 and its dependent claims 2-7 are allowed.
Independent Claim 8 recites the same allowable limitation as claim 1. Therefore, with the same rationale, Claim 8 and its dependent claims 9-13 are allowed.
Independent Claim 14 recites the same allowable limitation as claim 1. Therefore, with the same rationale, Claim 14 and its dependent claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MASUD K KHAN/Primary Examiner, Art Unit 2132